Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 10/25/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of primary biliary cirrhosis-relevant antigen (individual peptides from PDC-E2 are presently recited in instant base claim 179) and HLA-DRB/DR in Applicant’s amendment and response filed 4/2/20. 

Claims 141, 142, 149, 171-174 and 179-181 are being examined as they read upon the peptides PDC-E2122-135 (SEQ ID NO: 224) and PDC-E2249-262 (SEQ ID NO: 225) recited in instant base claim 179.   The corresponding SEQ ID NOs are listed in Table 9 of the instant specification.  

3.  Upon further consideration, the prior rejection of record of claims 141, 142, 149, 171-174 and 179-181 as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter) is hereby withdrawn. 

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
5.  Claims 141, 142, 149, 171-174 and 179-181 stand rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a peptide/MHC nanoparticle complex and pharmaceutical composition thereof, wherein the peptide/MHC pairs are as follows: 

Peptide		Cognate MHC class II molecule
PDC-E2122-135 	HLA-DRB4*0101/DRA (SEQ ID NO: 224)
PDC-E2-249-262	HLA-DRB4*0101/DRA (SEQ ID NO: 225),


PDC-E2249-263	HLA-DRB 1*0801 /DRA
PDC-E2629-643 	HLA-DRB 1*0801 /DRA
PDC-E272-86	HLADRB3*0202/DRA
PDC-E2353-367 	HLA-DRB3*0202/DRA
PDC-E2422-436	HLADRB3*0202/DRA
PDC-E2629-643	HLA-DRB4*0101/DRA
PDC-E280-94	HLADRB5*0101/DRA
PDC-E2353-367	HLA-DRB5*0101/DRA
PDC-E2535-549 	HLA-DRB5*0101/DRA
mPDC-E2166-181	IAg7
mPDC-E282-96	I-Ag7.) 

does not reasonably provide enablement for MHC/peptide pairs having the recited peptides that are not paired with their respective HLA class II restriction element, including wherein these peptides are bound to any one of HLA-DQA1, HLA-DQ1, IAg7, I-Ab, I-Ad, HLA-DQ, HLA-DP, HLA-A, HLA-B, HLA-C, HLA-E or CD1d.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This is so because: (1) HLA-A, HLA-B, HLA-C, HLA-E or CD1d are not MHC class II molecules, and there is no evidence of record that any of the peptides recited in the base claim can bind to any of these HLA class I or CD1d molecules (and in fact are longer than can typically be accommodated in the closed classical HLA class I binding groove); and (2) there is no evidence of record that any of the peptide fragments recited in the base claim can bind to any of HLA-DQA1, HLA-DQ1, IAg7, I-Ab, I-Ad, HLA-DQ, or HLA-DP; and including the limitations recited in the dependent claims.  

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used.  

The specification discloses a protein PDC-E2 that is an autoantigen of primary biliary cirrhosis ([0116]).  The specification discloses that “As used herein, “PDC-E2” refers to all isoforms, variants, and fragments thereof of a protein associated with the “dihydrolipoamide S-acetyltransferase” or “DLAT”, and autoantigen of primary biliary cirrhosis, or a biological equivalent thereof.  The specification also shows the canonical sequence of PDC-E2 (647 amino acid residues in length).  See [0116].  

The specification further discloses eleven peptides from this protein that are peptide antigens that bind to a human MHC class II molecule (i.e., an HLA molecule) (Table 9).  The specification discloses these peptides from said protein and their human MHC class II binding specificities (also see [0289], [0378] for this said disclosure and for disclosure of two peptides from murine PCD-E2 that bind to a single rat MHC class II molecule I-Ag7):

Peptide		Cognate MHC class II molecule
PDC-E2122-135 	HLA-DRB4*0101/DRA 
PDC-E2-249-262	HLA-DRB4*0101/DRA
PDC-E2249-263	HLA-DRB 1*0801 /DRA
PDC-E2629-643 	HLA-DRB 1*0801 /DRA
PDC-E272-86		HLADRB3*0202/DRA
PDC-E2353-367 	HLA-DRB3*0202/DRA
PDC-E2422-436	HLADRB3*0202/DRA
PDC-E2629-643	HLA-DRB4*0101/DRA
PDC-E280-94		HLADRB5*0101/DRA
PDC-E2353-367	HLA-DRB5*0101/DRA
PDC-E2535-549 	HLA-DRB5*0101/DRA
mPDC-E2166-181	IAg7
mPDC-E282-96	I-Ag7.

Evidentiary reference Hemmer et al (Intern. Immunol. 2000, 12(3): 375-383, of record) teaches that CD4+ T lymphocytes usually recognize peptides of 12-16 amino acids in the context of HLA (or MHC) class II molecules (see entire reference, especially abstract).  

Evidentiary reference Celik et al (Immunogenetics, 2016, 68: 29-41, of record) teaches that HLA-A, HLA-B and HLA-C are classical (class Ia) class I molecules, while HLA-E is a nonclassical (class Ib) class I molecule (see entire reference, especially paragraph spanning pages 29-30).  

Evidentiary reference Nishoika et al (Front. Immunol., 2018, 9, article 548, pages 1-6, of record) teaches that CD1d is a MHC class I-like molecule (see entire reference, especially last paragraph on page 1).  

There is no evidence of record that the peptides recited in instant base claim 179 bind to any of the about 10,000 different HLA class I molecules (i.e., HLA-A, -B, or –C) or CD1d, nor to any of the HLA class II or mouse or rat MHC class II molecules (IAg7, I-Ab, I-Ad) molecules except for those peptide/MHC class II pairs noted above. Undue experimentation would be required to determine to which MHC molecules the recited peptides bind and consequently which are part of the claimed peptide/MHC NP complex.

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.  Applicant’s said arguments are of record in the amendment and response filed 10/25/21 on page 7.


However, the skilled artisan was aware that there are close to 9,500 different HLA-A, -B, and –C molecules having diversity mostly in their peptide binding grooves and that the different HLA class I molecules bind peptides that are structurally diverse (and were aware that there are about 3,000 different HLA class II molecules)(See HLA Nomenclature 2015, provided with the office action mailed 7/8/20).  Although Applicant has amended instant base claim 179 to recite specific peptides, except for the specific peptide/HLA complex pairs listed above, determining the peptide/MHC pairs constitutes undue experimentation because of the breadth and structural diversity of the MHC peptide binding groove (i.e., the permutations comprise at least 90,000 combinations between the numbers of MHC molecules and the recited peptides).

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 141, 142, 149, 171-174 and 179-181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 179 is indefinite in the recitation of “wherein the MHC class II portion of the pMHCII complexes comprises…HLA-A, HLA-B, HLA-C, HLA-E or CD1d” at lines 16-19.  The limitation “HLA-A, HLA-B, HLA-C, HLA-E or CD1d” because it is not clear what is meant, i.e., “HLA-A, HLA-B, HLA-C, HLA-E or CD1d” are not MHC class II molecules, and thus “HLA-A, HLA-B, HLA-C, HLA-E or CD1d” lacks antecedent basis in “the MHC class II portion” that is previously recited therein .

Applicant’s arguments are of record in the amendment and response filed 10/25/21 on page 8.  Applicant’s arguments have been fully considered but are not persuasive because HLA-A, HLA-B, HLA-C, HLA-E or CD1d are not MHC class II molecules.

8.  Applicant is reminded that Applicant has filed a terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on application number 15/348,959 and it is proper and has been approved. Thus, a double patenting rejection has not been made over the grant of application number 15/348,959, i.e., U.S. Patent No. 10,485,882.

9.  Applicant is reminded that Applicant’s terminal disclaimer filed of 11/6/20 is sufficient to overcome the prior rejection of record of claims 137-149 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 23 and 32-48 of copending Application No. 16/767,392 in view of WO2012/041968 A1 (IDS reference), Sutton and Neuberger (Gut, 2002, 50: 743-746), Shimoda et al (J. Clin. Invest. 1998, 102(10): 1831-1840) and Invernizzi et al (Genes and Immunity, 2012 13: 461-468). 

10.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/IB2016/000691, i.e., 5/6/2016.  The ‘933 application does not provide support for any of the claimed NP complexes except for NPs comprising one of the first four PDC-E2 peptides in complex with one of HLA-DRB4*0101/DRA or HLA-DRB 1*0801 /DRA.  The remaining two provisional applications do not provide support for any of the recited PDC-E2 peptides nor their restriction elements, nor disposed on a nanoparticle (NP).  

11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.  Claims 141, 142, 149, 171, 172, 174 and 179-181 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/041968 A1 (IDS reference) in view of Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149), Cochran et al (Immunity, 2000, 12: 241-250), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70).
Claim Interpretation:  The instant specification disclose that by “biocompatible”, it is meant that the components of the delivery system will not cause tissue injury or injury to the human biological system, including being bioabsorbed or cleared by the body ([0071]); thus, a pharmaceutically acceptable carrier is encompassed by this definition.  The specification discloses that the term “about” when used before a numerical designation indicates approximation that may vary +/- 10%, 5%, or 1% ([0067]). The specification discloses that TR1 cells are CD4+ T cells that are defined by their unique profile of cytokine production and make high levels of IL-10 and TGF-([0092]).  
WO2012/041968 A1 teaches that the nanosphere (i.e., “NS”, a spherical type of nanoparticle or ‘NP’) may have a biocompatible, bioabsorbable metal core such as iron III oxide and also a biodegradable bioabsorbable coating, and may further comprise an antigen peptide/MHC II complex (such as an HLA-DR, HLA-DQ or an HLA-DP molecule), coupled directly or indirectly via a linker, covalently or non-covalently, and wherein the peptide is a primary biliary cirrhosis relevant peptide (auto) antigen ([0016], [0021], [0022],[0023], [0045], [0093], [0153], and claim 12), and pharmaceutical composition thereof comprising a pharmaceutically acceptable carrier [0028] (i.e., a biocompatible excipient), (section II beginning on page 20 and Section B beginning on page 23). WO2012/041968 A1 further teaches that nanospheres range in size from about 10 nm to about 150 uM in diameter [0057].  WO2012/041968 A1 teaches that such pharmaceutical compositions will expand low avidity anti-pathogenic autoreactive T cells that are CD4+ TR1 cells that produce IL-10 (claims 13-17, [0067], [0201]).  WO2012/041968 A1 teaches that the ratio of numbers of pMHC to number of nanospheres can be from about 0.1 to over 100 to 1, more typically 0.1:1 to 50:1. ([0092]). WO2012/041968 A1 teaches that the NS may comprise a layer with suitable surfaces for attaching chemical functionalities for chemical binding or coupling sites [0114].  WO2012/041968 A1 teaches that the best results are obtained when administering higher numbers of small (optimally 5-15 nm in diameter [0199]) NPs (nanoparticles) coated with fewer pMHCs (such as for instance up to 200/NS) than fewer numbers of larger NPs coated at higher pMHC valencies for the same amount of pMHC ([0192], [0199]).  WO2012/041968 A1 teaches that the linker can comprise 3.4 kDa thiol-PEG-NH2 [0198] and the conjugating agent can comprise maleimide for functionalization of the linker (e.g., [0021], [0121]) and attachment to the carboxy terminus of the MHC of the MHCII/peptide complexes. (See entire reference).
Although WO2012/041968 A1 teaches that the MHCII may be an HLA-DR class II MHC molecule and the peptide antigen may be a primary biliary cirrhosis relevant peptide, the said reference does not teach that the HLA-DR molecule is HLA-DRB4, nor that the peptide is instantly recited PDC-E2 122-135 (that corresponds to instant SEQ ID NO: 224 or GDLIAEVETDKATV recited in instant claims 179 and 181) or PDC-E2 249-262 (that corresponds to the peptide consisting of the sequence of SEQ ID NO: 225 or GDLLAEIETDKATI that is recited in instant base claim 179). (See Table 9 of the instant specification for the amino acid numbering of the peptides used in the instant specification and their amino acid sequences).  In addition, although WO2012/041968 A1 teaches a functionalized 3.4 kDa linker and that maleimide can be used for functionalization of said linker, it does not explicitly teach a maleimide functionalized end of the PEG linker that forms a carbon-sulfur bond between the maleimide and the thiol (S-H) group of a cysteine residue added to the carboxyl terminus of the pMHCIIs.
Shimoda et al teach that primary biliary cirrhosis (PBC) is an autoimmune chronic cholestatic liver disease, that the bile duct epithelia and hepatocytes in PBC express large amounts of HLA molecules and comprise a predominance of PDC-E2-specific activated T cells.  Shimoda et al teach that the GDLLAEIETDKATI peptide (i.e., “PDC-E2249-262“recited in the instant claims, see Table 9 of the instant specification, and that is SEQ ID NO: 225 of the instant specification) is an immunodominant T cell auto-epitope of PDC-E2 that is restricted to HLA-DR4*0101.  Shimoda et al teach that T cell clones established from peripheral blood of patients with PBC that reacted with complexes of GDLLAEIETDKATI peptide/ HLA-DR4*0101 also reacted with the PDC-E2 peptide consisting of the sequence of GDLIAEVETDKATV (i.e., “PDC-E2122-135 “recited in the instant claims, see Table 9 of the instant specification, and that is SEQ ID NO: 224 of the instant specification).  Shimoda et al teach design of peptide-specific immunotherapy based on the findings of these T cell auto-epitopes in PBC (see entire reference, especially abstract, 1st par on page 1835, 1st full para on page 1836, discussion section).  (It is noted that this art reference uses different numbering for these peptide amino acid sequences than that used in the instant specification; however the amino acid sequences are identical.)
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used either of the major auto-epitope peptides of primary biliary cirrhosis (PBC) taught by Shimoda et al in combination with its MHC class II restriction element HLA-DR4*0101 as the PBC-relevant pMHCll complex on the NP/pharmaceutical composition thereof of the primary art reference WO2012/041968 Al.
One of ordinary skill in the art would have been motivated to do this in order to create a NP having disposed on it a major autoantigenic peptide of primary biliary cirrhosis to study the induction of anti-pathogenic, autoreactive TR1 T cells as a peptide specific immunotherapy in HLA-DR4*0101 positive patients having PBC. 
Although the primary art reference WO2012/041968 A1 does not explicitly teach the  density of pMHCII complexes per NP surface area recited at the lasts two lines of  instant base claim 179, the art reference does inherently teach this limitation as follows.  Instant base claim 179 recites "wherein the density of the coupled pMHCII complexes per nanoparticle surface area is from about 0.05 pMHC/100nm2 to about 25 pMHC/100 nm2”.  The surface area of a sphere, including a nanosphere (NS/NP) such as the NS taught by the art reference, is 4 x value of pi x radius2. The art reference teaches NS in the range of about 10 nm to about 150 um, but that NS of 5-15 nm in diameter are best and that up to 200 pMHC may be disposed thereon.  For example, a 15 nm diameter NS has a 7.5 nm radius and the surface area is therefore 4(pi)(7.5)2 or 706.5 nm2.  At the lower density of 0.05 pMHC/100 nm2 recited in instant base claim 179 the number of pMHC is 0.36, while at the higher density of 25 pMHC/100 nm2 surface area the number of pMHC disposed on the NS would be 176, which fall into the range of values taught by the primary art reference.  This applies equally to the densities recited in instant dependent claims 171 and 172, the “about” limitation allowing for values up to 10% less than the lower density of 0.4. With regard to instant dependent claim 141 that recites a valency of the plurality of MHC complexes per NP core as from about 10:1 to about 100:1, this claim is included in the instant rejection because while the primary art reference does teach the number of pMHC per NP while not explicitly teaching the corresponding density of pMHC/surface area (the latter of which is recited in instant base claim 179), the primary art reference does inherently teach valencies that fall within the range recited in dependent claim 141.  The example enunciated above illustrates this as well. For a 15 nm diameter NP having a 706 nm2 surface area, the number of pMHC per NP at the recited density range in claim 179 (i.e., about 0.36 pMHC to about 176 pMHC) comprises a subset of numeric values of “from about 10:1 to about 100:1”  pMHC complexes per NP core that is recited in instant dependent claim 141.
 
Pfister and Morbidelli teach that PEG-maleimide is the most commonly used active PEG for thiol PEGylation, a thioether bond being formed between the double bond of the maleimide ring and the thiol group (i.e., a carbon-sulfur bond) of a cysteine on the protein to be PEGylated. Pfister and Morbidelli teach that a single free cysteine is rarely present in an amino acid sequence because of its paring with a second cysteine to form a disulfide bridge, but when present, it exhibits good selectivity.  Pfister and Morbidelli teach genetically modifying a protein amino acid sequence to introduce a free cysteine suitable for thiol coupling with PEG-maleimide (see entire reference, especially sections 1.2.2.2 and 1.2.2.4).  

Cochran et al (Immunity, 2000, 12: 241-250) teach introduction of an engineered cysteine residue at the carboxy-terminus of the extracellular region of an HLA-DR molecule.  Cochran et al teach that the introduced cysteine undergoes facile reaction with thiol-specific reagents, such as maleimide reagents, allowing specific cross-linking at the alpha or beta carboxy-termini.  Cochran et al teach that in the case of this HLA-DR molecule, the introduced cysteine is uniquely reactive, as the other endogenous cysteines are involved in disulfide bonds or sequestered from solvent (see entire reference, especially para bridging cols 1-2 on page 248, Fig. 1 legend).   

Kalergis et al teach that addition of a cysteine residue to a MHC molecule to add a S-H group functionality to the MHC molecule.  Although Kalergis et al teach that most human and mouse MHCI alleles have conservation of disulfide-bonded cysteine residues along their sequences, they also teach that in the case of MHC alleles where a natural unpaired cysteine could potentially interfere with the said engineered unpaired S-H group functionality, that residue could be altered by site-directed mutagenesis (thus comprising any MHC allele protein with a free carboxy-terminal cysteine S-H functionality).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have introduced a cysteine at the carboxy-terminus of HLA-DRB4 away from the peptide binding groove of the MHC and to have covalently attached the pMHCIIs (with the peptide/MHCII taught by Shimoda et al) to the NPs via a PEG-maleimide linker.
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the site-selectivity of such a linkage, the availability of the PEG-maleimide reagent, and the fact that PEG-maleimide is the most commonly used active PEG for thiol PEGylation.

Applicant does not address this rejection in the response filed 10/25/21.  

14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.  Claims 141, 142, 149, 171-174, and 179-181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 18, 20, 23, 49 and 50 of copending Application No. 16/603,180 in view of WO2012/041968 A1 (IDS reference), Shimoda et al (J. Exp. Med. 1995, 181: 1835-1845), Pfister and Morbidelli (J. Contr. Release, 2014, 180: 134-149), Cochran et al (Immunity, 2000, 12: 241-250), and Kalergis et al (J. Immunol. Meth. 2000, 234: 61-70).
This is a provisional nonstatutory double patenting rejection.

The claims of ‘180 are drawn to a composition comprising a cell and a nanomedicine, comprising a primary biliary cirrhosis disease-relevant antigen bound to an MHC molecule coupled to a nanoparticle (NP) (claims 1, 6, 7), including wherein the antigen bound to the MHC molecule is coupled to the NP at a ratio of 10:1 or greater (claim 3), wherein the NP has a diameter of between about 1 nm and about 100 nm (claim 4), wherein the NP comprises a metal core (claim 5), and drawn to an in vitro method of measuring agonistic activity of a nanomedicine comprising a disease-relevant antigen bound to an MHC molecule coupled to a NP (claims 49 and 50).  

The claims of ‘180 do not recite the PDC-E2122-135 or PDC-E2249-262 peptides recited in instant base claim 179 as the primary biliary cirrhosis disease-relevant antigen, nor bound to the HLA-DR4 molecule as the MHC molecule, nor the density recitations recited in instant claims 179, 171 and 172, nor the recited “about” 5 kDa PEG linker comprising a maleimide functionality, nor the “wherein” clause in instant base claim 179 “wherein the pMHCIIs complexes are coupled to the maleimide functionalized end of the PEG linker”, nor the limitation in instant claim 173, nor the valency range recited in instant claim 141.
However, the secondary references listed above, WO2012/041968 A1, Shimoda et al, Pfister and Morbidelli), Cochran et al (Immunity, 2000, 12: 241-250), and Kalergis et al do teach these limitations.  The teachings of these references will not be reiterated in detail herein, except to note that:  WO2012/041968 A1 explicitly or inherently teaches the NP indices, i.e., the density ranges, the p/MHCII valency range, a 3.4 kDa functionalized PEG linker to covalently link the p/MHCII to the NP, the NP diameter, that the peptide can be a peptide of a primary biliary cirrhosis autoimmune antigen, and that the NPs can induce IL-10 producing TR1 cells. Shimoda et al teach the PDC-E2122-135 or PDC-E2249-262 peptides as immunodominant T cell auto-epitopes that bind to their cognate HLA II molecule HLA-DR4, and Pfister and Morbidelli, Cochran et al, and Kalergis et al provide teachings on the use of maleimide-functionalized PEG linkers to attach carboxy-terminally engineered cysteinylated proteins such as MHC molecules as a conjugation strategy.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have applied the NP indices taught by WO2012/041968 A1, the PDC-E2 peptides taught by Shimoda et al, and the maleimide functionalized PEG linker and conjugation strategy collectively taught by Pfister and Morbidelli, Cochran et al, and Kalergis et al to the composition comprising a nanomedicine comprising a primary biliary cirrhosis-relevant peptide/MHC-NP.

One of ordinary skill in the art would have been motivated to do this in order to make a nanomedicine composition that can induce TR1 cells for investigation of treatment of primary biliary cirrhosis.  

Applicant does not address this rejection in the response filed 10/25/21.  

16.  Applicant is reminded that claim 179 is objected to because of the following informalities:  

Claim 179 contains duplicate recitations of each of the limitations “PDC-E2353-367” and “PDC-E2629-643”.

Appropriate correction is required.

Applicant does not address this ground of objection in the response filed 10/25/21.  

17.  No claim is allowed.

18.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644